DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Claims 10-11, 13-15 and 17 are pending in this action.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0103429 A1) in view of JP 5932169 A (‘169).
As per claim 10: Chou discloses a terminal comprising:
a processor configured to generate terminal capability information for sidelink (see par. 0018, 0035) (note that first and second devices exchange capability information which inherently must have been generated by a processor); and
a transmitter configured to transmit the terminal capability information to another terminal by sidelink communication (see par. 0035, 0018). But, Chou does not explicitly 
As per claim 14: Chou discloses a communication system comprising:
a terminal comprising (see fig. 1, elements 132 and 134; par. 0018; 0035) (any one of the two device can be called a terminal):
a processor configured to generate terminal capability information for sidelink (see par. 0018, 0035) (note that first and second devices exchange capability information which inherently must have been generated by a processor and
a transmitter configured to transmit the terminal capability information to another terminal by sidelink communication (see(see par. 0035, 0018); and
the other terminal comprising (see (see fig. 1, elements 132 and 134; par. 0018; 0035) (any one of the two device can be called the other terminal):
a receiver configured to receive the terminal capability information transmitted by the terminal (see par. 0035). But, Chou does not explicitly teach about a terminal --- wherein the terminal capability information includes a number of reception multiple-input multiple-output (MIMO) layers supported by the terminal. However, in the same field of 
 As per claim 15: the features of claim 15 are similar to the features of claim 1, except claim 15 is directed to a method/process required by the device of claim 1 for providing
steps to follow so that the device performs the intended function associated therewith. Therefore, claim 15 has been rejected on the same ground and motivation as claim 1. 
Claims 11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 10 above and further in view of Sun et al. (Sun) (CN 1527621 A).
As per claim 11: the references applied to claim 10 above do not explicitly teach about a terminal as claimed in claim 10, wherein the terminal capability information includes a band combination in sidelink supported by the terminal. However, in the same field of endeavor, Sun teaches --- when the user terminal UE1 wants to communicate with another user terminal UE2, firstly, starting a random access procedure through the  common control channel (shared channel), the UTRAN sends communication request to obtain radio resource, wherein the request message may include the P2P communication to indicates whether the user terminal UE1 has the P2P ability of P2P communication capability indication information also may include a UE1 location with information (see claim 2; abstract). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the references applied to claim 10 so that --- when the calling user terminal and the called user terminal has communication capabilities of the P2P, the two user terminals allocated direct communication link, so as to make it P2P for communication (see 11th paragraph).
As per claim 13: Sun teaches about a terminal as claimed in claim 10, wherein the transmitter is configured to transmit the terminal capability information to the other terminal by a sidelink shared channel (see claim 2; abstract). motivation is same as provided in the rejection of claim 11.
As per claim 17: Sun teaches about a terminal as claimed in claim 11, wherein the transmitter is configured to transmit the terminal capability information to the other terminal by a sidelink shared channel (see abstract; claim 2). Motivation is same as provided in the rejection of claim 11 above.

Response to Arguments

Applicant’s arguments with respect to claim(s) 10, 11, 13-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/22/2022